DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Arguments/Remarks Made in an Amendment filed on 18 August 2021.
Claims 1 – 13 and 15 – 19 are pending. Claim 14 is cancelled by Applicant.  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 12 – 13, 15 – 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Luthi et al. (U.S. 3,213,901), hereinafter Luthi, in view of Monti (U.S. 7,610,735 B2), in further view of Schmidt (U.S. 4,590,977), in further view of Jung (U.S. 8,136,706 B2).

[AltContent: ][AltContent: rect][AltContent: textbox (forming region)][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: textbox (region for forming the dose of product
(or, dose forming region))][AltContent: textbox (dose transfer region)][AltContent: textbox (dose release region)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (feed holes 44 has identical dimension and shape as opening of filling containers 14)][AltContent: ]
    PNG
    media_image5.png
    506
    408
    media_image5.png
    Greyscale

Regarding claim 1, Luthi discloses a filling unit for filling containing elements of single-use capsules with a dose of product for extraction or infusion beverages, comprising: 
a transporting line (21, fig. 1) for transporting the containing elements (20, fig. 1; col. 2, l. 58, “cans 20 moving along … article conveying line 21) extending along a first movement path (annotated fig. 1) arranged in succession along the first movement path (Fig. 1 shows cans 20 arranged in succession in article conveying line 21); 
a filling station (10, 11, 12, fig. 1) for filling the containing elements with the dose of product; 
wherein the filling station (10, 11, 12) comprises: 
at least a first containing seat (14, fig. 1) designed to receive the dose of product (Col. 2, ll. 39 – 42; the Examiner deems “the compressible and substantially homogeneous food product” as the claimed “dose of product”); 
a forming substation (10, fig. 1) for forming the dose of product inside the at least one first containing seat (14) (col. 2, ll. 39 – 42) at a region for forming the dose of product (annotated fig. 1) and provided with a releasing device (43, 44, fig.1) for releasing within the at least one first containing seat (14) a predetermined quantity of product which defines the dose of product (Col. 3, ll. 22 – 56 describes a dose of product falling through feed holes 44 in feed plate 43 into primary pockets 14), the releasing device (43, 44) comprising a hopper (45, fig. 1) wherein the lower portion of the hopper (44, annotated fig. 2) has, in cross-section, identical dimension and shape of the at least one first containing seat (14); 
(16, fig. 1) designed to receive the dose of product from the at least one first containing seat (14) (col. 2, ll. 43 – 55); 
a transfer substation (11, fig. 1) for transferring the dose of product from the at least one first containing seat (14) to the at least one second containing seat (16) (col. 2, ll. 43 – 55); 
moving devices (Col. 2, ll. 64 – 69 describes a suitable power drive unit rotating filing turret 34 of filling unit 10 and col. 4, ll. 17 – 22 describes metering turret 70 is rotated by the same drive source. Col. 4, ll. 1 – 9 states metering turret moves primary pockets 14 on conveying line 15 and fig.1 shows conveying line 15 which conveys primary pockets 14 between filling unit 10 and metering unit 11) for moving the at least one first containing seat (14) between the forming substation (10) and the transfer substation (11); 
a release substation (12, fig. 1) for releasing the dose of product from the at least one second containing seat (16) to one of the containing elements (20) transported by the transport line (col. 2, ll. 55 – 61); 
further moving devices (22, fig. 1) for moving the at least one second containing seat (16) between the transfer substation (11) and the release substation (12) (col. 8, ll. 10 – 16). 
when the at least one first containing seat (14) transits for a filling time (The amount of time to fill primary pocket 14 with meat, or in other words, the dose of product) in the region for forming the dose of product (annotated fig. 1) underneath the lower portion of the hopper (45), the dose of product is released from the lower portion of (45) into the at least one first containing seat (14) during the filling time (col. 2, ll. 39 – 42 and col. 3, col. 43 – 47).

Luthi does not explicitly disclose a transporting line for transporting the containing elements extending along a first movement path and provided with a plurality of supporting seats for the containing elements arranged in succession along the first movement path, wherein the first movement path is a closed loop on a horizontal plane.
However, Monti teaches a transporting line (20) for transporting the containing elements (4, figs. 17, 18A) extending along a first movement path (path of 20, fig. 17, 18A) and provided with a plurality of supporting seats (3, figs. 17, 18A) for the containing elements (4) arranged in succession along the first movement path (path of 20), wherein the first movement path (path of 20) is a closed loop on a horizontal plane (Figs. 17, 18A shows the first movement path of conveyor 20 as a closed loop on a horizontal plane).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the filling unit, as disclosed by Luthi, with a transporting line for transporting the containing elements extending along a first movement path and provided with a plurality of supporting seats for the containing elements arranged in succession along the first movement path, wherein the first movement path is a closed loop on a horizontal plane, as taught by Monti, with the motivation to avoid possible jamming of the containers at the inlet of the release station and to provide a simple, single transport path that transports the containing elements to different processing stations to process the single-use capsules.

Luthi, as modified by Monti, does not explicitly disclose at least one first rotary element rotationally housed within the hopper and having a helical profile with a first end and a second end, the at least one rotary element being configured for rotating about an axis of rotation, the axis of rotation being stationary with respect to the hopper and positioned angularly inclined and not normal to the horizontal plane, to create a feed flow of product from the second end to the first end of the helical profile; wherein the hopper has a lower portion shaped as a hollow body dimensioned to temporary hold the product coming from the at least one rotary element to create a layer of product to be released into the at least one first containing seat at the region for forming the dose of product, the first end of the helical profile of the at least one rotary element being positioned facing above the lower portion of the hopper, and wherein the at least one rotary element is configured to apply a compressive action on the product within the lower portion of the hopper; wherein the at least one rotary element is positioned proximal to the at least one first containing seat to be filled so as to apply a compressive action on the product when released inside the at least one first containing seat.
However, Schmidt teaches at least one rotary element (19, fig. 1) rotationally housed within the hopper (4, 15, 16, 30, fig. 1) and having a helical profile (profile of 19, fig. 1. At least one rotary element 19 is describes as a metering screw wherein the Examiner deems the metering screw, as seen in fig. 1, has a helical profile) with a first end (the end of metering screw 19 near spout 30, fig. 1) and a second end (The end of metering screw 19 near clutch 22, fig. 1), the at least one rotary element (19) being configured for rotating about an axis of rotation (The axis of rotation through shaft 20 of metering screw 19, fig. 1), the axis of rotation (The axis of rotation through shaft 20 of metering screw 19) being stationary with respect to the hopper (4) and positioned angularly inclined and not normal to the horizontal plane to create a feed flow of product from the second end (The end of metering screw 19 near clutch 22) to the first end (The end of metering screw 19 near spout 30) of the helical profile (col. 2, ll. 2 – 5 and col. 2, 12 – 18); wherein the hopper (4, 15, 16, 30) has a lower portion (15, 16, 30, fig. 1) shaped as a hollow body dimensioned to temporary hold the product coming from the at least one rotary element (19) to create a layer of product (Fig. 1 shows a layer of product within container 41) to be released into the at least one first containing seat (41, fig. 1) at the region for forming the dose of product (region below spout 30, fig. 1) (The examiner deems the limitation “dimensioned to temporary hold the product coming from the at least one rotary element to create a layer of product to be released into the at least one first containing seat at the region for forming the dose of product” as a recitation of intended use wherein a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, spout 30 with gate 35 is capable of performing the intended use), the first end (The end of metering screw 19 near spout 30) of the helical profile (profile of 19) of the at least one rotary element (19) being positioned facing above the lower portion (15, 16, 30) of the hopper (4, 15, 16, 30), and wherein the at least one rotary element (19) is configured to apply a compressive action on the product within the lower portion (15, 16, 30) of the hopper (4, 15, 16, 30) (Col. 4, ll. 13 – 15 describes a compact material stream is discharged by spout 30 wherein the term “compact” is defined as “having a dense structure or parts closely packed” – Merriam Webster dictionary, thus the examiner deems metering screw 19 applies a compressive action, or in other words, an action that presses together the product, to create compact or closely packed material stream); wherein the at least one rotary element (19) is positioned proximal to the at least one first containing seat (41) (Fig. 1 shows metering screw 19 proximal or close to container 41) to be filled so as to apply a compressive action on the product released inside the at least one first containing seat (Col. 4, ll. 13 – 15 describes a compact material stream is discharged by spout 30 into container 41 wherein the term “compact” is defined as “having a dense structure or parts closely packed” – Merriam Webster dictionary, thus the Examiner deems metering screw 19 applies a compressive action, or in other words, an action that presses together the product, to create compact or closely packed material stream of product into container 41. Moreover, col. 2, ll. 58 – 68 describes vacuum pump 46 to compress the material in hopper portion 15).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the filling unit, as disclosed by Luthi, as modified by Monti, with at least one first rotary element rotationally housed within the hopper and having a helical profile with a first end and a second end, the at least one rotary element being configured for rotating about an axis of rotation, the axis of rotation being stationary with respect to the hopper and positioned angularly inclined and not normal to the horizontal plane, to create a feed flow of product from the (col. 1, ll. 37 – 42).

Luthi, as modified by Monti, as further modified by Schmidt, does not explicitly disclose a drive and control unit operatively connected to the at least one rotary element and configured to rotate the at least one rotary element at a speed of rotation that varies as a function of the angular position of the first end of the helical profile of the at least one rotary element, wherein the at least one rotary element is configured to rotate the at least one rotary element at a speed of rotation that varies as a function of the angular position of the first end of the helical profile of the at least one rotary element.
However, Jung teaches a drive and control unit (7, fig. 1) operatively connected to the at least one rotary element (3, fig. 1) and configured to rotate the at least one rotary element (3) at a speed of rotation that varies as a function of the angular position (col. 3, ll. 1 – 9 and 11 – 21) of the first end (6, fig. 1) of the helical profile (profile of 3, fig. 1) of the at least one rotary element (3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the filling unit, as disclosed by Luthi, as modified by Monti, as further modified by Schmidt, with a drive and control unit operatively connected to the at least one rotary element and configured to rotate the at least one rotary element at a speed of rotation that varies as a function of the angular position of the first end of the helical profile of the at least one rotary element, wherein the at least one rotary element is configured to rotate the at least one rotary element at a speed of rotation that varies as a function of the angular position of the first end of the helical profile of the at least one rotary element, as taught by Jung, with the motivation to provide a more uniform flow of material at the discharge end (col. 3, ll. 17 – 18).

Regarding claim 2, Luthi, as modified by Monti, as further modified by Schmidt, as further modified by Jung, discloses the invention as recited in claim 1.
Luthi, as modified by Monti, as further modified by Schmidt, does not explicitly disclose the drive and control unit is configured to vary the speed of rotation the at least one rotary element sinusoidally as a function of the angular position of the first end of the helical profile of the at least one rotary element.
However, Jung teaches the drive and control unit (7, fig. 1) is configured to vary the speed of rotation the at least one rotary element (3, fig. 1) sinusoidally as a function of the angular position of the first end (6, fig. 1) of the helical profile (profile of 3, fig. 1) (3) (Col. 3, ll. 1 – 9 and 11 – 21 describes the periodic varying value of the angular position is equal to one revolution of the feeding screw wherein the feeder screw rotates more slowly during a portion of the revolution and faster during another portion of the revolution. The examiner deems the described motion as sinusoidally as a function of the angular position).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the drive and control unit, as disclosed by Luthi, as modified by Monti, as further modified by Schmidt, as further modified by Jung, with the drive and control unit is configured to vary the speed of rotation the at least one rotary element sinusoidally as a function of the angular position of the first end of the helical profile of the at least one rotary element, as taught by Jung, with the motivation to provide a more uniform flow of material at the discharge end (col. 3, ll. 17 – 18).

Regarding claim 12, Luthi, as modified by Monti, as further modified by Schmidt, as further modified by Jung, discloses the invention as recited in claim 1.
Luthi, as modified by Monti, as further modified by Schmidt, as further modified by Jung, further discloses the at least one first containing seat (Luthi – 14, fig. 1) has a circular shape, in cross-section (Luthi – Fig. 1 shows a top view of primary pockets 14 having a circular shape in cross-section), having a predetermined diameter (The examiner deems that since all of primary pockets 14 of Luthi have the same circular shape which pair with metering containers 16, the circular shape, and inherently the diameter, is predetermined to ensure pairing), and wherein the lower portion (Schmidt – 30, fig. 1) of the hopper (Schmidt – 4, 15, 16, 30, fig. 1) for releasing the product to the at least one first containing seat (Schmidt – 41, fig. 1) has a width in cross-section substantially equal to the predetermined diameter of the at least one first containing seat (Schmidt – 41) (The term “substantially” is defined as “being largely but not wholly that which is specified” – Merriam Webster dictionary, wherein the Examiner deems fig. 1 of Schmidt shows spout 30 has a width being largely but not wholly equal to the predetermined diameter of container 41).

Regarding claim 13, Luthi, as modified by Monti, as further modified by Schmidt, as further modified by Jung, discloses the invention as recited in claim 12.
Luthi, as modified by Monti, as further modified by Schmidt, as further modified by Jung, further discloses the lower portion (Schmidt – 30, fig. 1) of the hopper (Schmidt – 4, 15, 16, 30, fig. 1) for releasing the dose of product has a shape of an arc (Fig. 1 of Schmidt shows spout 30 having the shape of an arc facing downward toward container 41).

Regarding claim 15, Luthi, as modified by Monti, as further modified by Schmidt, as further modified by Jung, discloses a filling unit according to claim 1. 
Luthi does not explicitly disclose a station for feeding containing elements of the single-use capsules in corresponding supporting seats of a transport line of the filling unit; a station for closing the containing element with a lid so as to form capsules; and an outfeed station which picks up the capsules from the supporting seats of the transport line.
(SI, fig. 18A) for feeding containing elements (4, fig. 18A) of the single-use capsules in corresponding supporting seats (3, fig. 18A) of a transport line (100, fig. 1) of the filling unit (SR, fig. 18A); a station (ST, fig. 18A) for closing the containing element (4, fig. 18A) with a lid so as to form capsules (5, fig. 15A; col. 3, ll. 47 – 51); and an outfeed station (SU, fig. 18A) which picks up the capsules from the supporting seats (Col. 6, ll. 17 – 23 describes outlet station  having arms 75 with pincers 77 grasp closed container 4 borne by gripping organ 3) of the transport line (Fig. 8 shows gripping organs 3 as part of conveyor 100).
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the packaging machine, as disclosed by Luthi, as modified by Monti, as further modified by Schmidt, as further modified by Jung, with a station for feeding containing elements of the single-use capsules in corresponding supporting seats of a transport line of the filling unit; a station for closing the containing element with a lid so as to form capsules; and an outfeed station which picks up the capsules from the supporting seats of the transport line, as taught by Monti, with the motivation to have a single apparatus for the supplying containing elements, filling containing elements with product, capping the containing elements and removing the containing elements from the production line for sale so that filled and capped containing elements are immediately ready for shipment thus increasing efficiency in the process and saving costs.

Regarding claim 16, Luthi discloses a method for filling containing elements of single-use capsules with a dose of product for extraction or infusion beverages, the method comprising the following steps: 
moving a succession of containing elements (20, fig. 1) along a first movement path (annotated fig. 1) (21, fig. 1; col. 2, l. 58, “cans 20 moving along … article conveying line 21); 
moving a first containing seat (14, fig. 1) along a second movement path (path of conveying line 15, fig. 1) passing through a forming region (annotated fig. 2) (col. 2, ll. 36 – 42); 
releasing a dose of product in the first containing seat (14) (col. 2, ll. 39 – 42) at a dose forming region (annotated fig. 1 – region for forming a dose) for forming the dose of product; 
moving the first containing seat (14) from the dose forming region (annotated fig. 1 – region for forming a dose) to a dose transfer region (annotated fig. 1) (col. 2, ll. 39 – 46); 
transferring, at the dose transfer region (annotated fig. 1), the dose of product from the first containing seat (14) to a second containing seat (16, fig. 1) (col. 2, ll. 43 – 55); 
moving the second containing seat (16) from the dose transfer region (annotated fig. 1) to a dose release region (annotated fig. 1); 
transferring, at the dose release region (annotated fig. 1), the dose of product from the second containing seat (16) to one of the containing elements (20) advancing along the first movement path (annotated fig. 1) (col. 2, ll. 55 – 63); 
(14) transits for a filling time (The amount of time to fill primary pocket 14 with meat, or in other words, the dose of product) in the region for forming the dose of product (annotated fig. 1) underneath the lower portion of the hopper (45) wherein the lower portion of the hopper (44, annotated fig. 2) has, in cross-section, identical dimension and shape of the at least one first containing seat (14), the dose of product is released from the lower portion of the hopper (45) into the at least one first containing seat (14) during the filling time (col. 2, ll. 39 – 42 and col. 3, col. 43 – 47).

Luthi does not explicitly disclose the first movement path is a closed loop on a horizontal plane.
However, Monti teaches the first movement path (path of 20) is a closed loop on a horizontal plane (Figs. 17, 18A shows the first movement path of conveyor 20 as a closed loop on a horizontal plane).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the filling unit, as disclosed by Luthi, with the first movement path is a closed loop on a horizontal plane, as taught by Monti, with the motivation to avoid possible jamming of the containers at the inlet of the release station.

Luthi, as modified by Monti, does not explicitly disclose rotating at least one rotary element having a helical profile with a first end of the helical profile and a second end of the helical profile about an axis of rotation positioned angularly inclined and not normal to 
However, Schmidt teaches rotating at least one rotary element (19, fig. 1) having a helical profile (profile of 19, fig. 1) with a first end (the end of metering screw 19 near curving spout 30, fig. 1) of the helical profile (profile of 19) and a second end (the end of metering screw 19 near clutch 22, fig. 1) of the helical profile (profile of 19) about an axis of rotation (the axis of rotation through shaft 20 of metering screw 19, fig. 1) positioned angularly inclined and not normal to the horizontal plane (col. 2, ll. 2 – 5 and col. 2, 12 – 18) to create a feed flow of product from the second end (the end of metering screw 19 near clutch 22) to the first end (the end of metering screw 19 near curving spout 30) of the helical profile (profile of 19); wherein the hopper (4, 15, 16, 30) has a lower portion (15, 16, 30, fig. 1) shaped as a hollow body dimensioned to temporary hold the product coming from the at least one rotary element (19) to create a layer of product (fig. 1 shows a layer of product within container 41) to be released into the at least (41, fig. 1) at the forming region (region below spout 30, fig. 1) (The examiner deems the limitation “dimensioned to temporary hold the product coming from the at least one rotary element to create a layer of product to be released into the at least one first containing seat at the region for forming the dose of product” as a recitation of intended use wherein a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, spout 30 with gate 35 is capable of performing the intended use), the first end (the end of metering screw 19 near spout 30) of the helical profile (profile of 19) of the at least one rotary element (19) being positioned facing above the lower portion of the hopper (15, 16, 30), and wherein the at least one rotary element (19) is configured to apply a compressive action on the product within the lower portion (15, 16, 30) of the hopper (4, 15, 16, 30) (Col. 4, ll. 13 – 15 describes a compact material stream is discharged by spout 30 wherein the term “compact” is defined as “having a dense structure or parts closely packed” – Merriam Webster dictionary, and the examiner deems metering screw 19 applies a compressive action, or in other words, an action that presses together the product, to create compact or closely packed material stream. Moreover, col. 2, ll. 58 – 68 describes vacuum pump 46 to compress the material in hopper portion 15) by rotating the at least one rotary element (19); wherein the at least one rotary element (19) is positioned proximal to the at least one first containing seat (41) (Fig. 1 shows metering screw 19 proximal or close to container 41) to be filled so as to apply a compressive (Col. 4, ll. 13 – 15 describes a compact material stream is discharged by spout 30 into container 41 wherein the term “compact” is defined as “having a dense structure or parts closely packed” – Merriam Webster dictionary, thus the Examiner deems metering screw 19 applies a compressive action, or in other words, an action that presses together the product, to create compact or closely packed material stream of product into container 41. Moreover, col. 2, ll. 58 – 68 describes vacuum pump 46 to compress the material in hopper portion 15).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the filling unit, as disclosed by Luthi, as modified by Monti, with rotating at least one rotary element having a helical profile with a first end of the helical profile and a second end of the helical profile about an axis of rotation positioned angularly inclined and not normal to the horizontal plane for creating a feed flow of product, from the second end of the helical profile towards the first end of the helical profile; wherein the hopper has a lower portion shaped as a hollow body dimensioned to temporary hold the product coming from the at least one rotary element to create a layer of product to be released into the at least one first containing seat at the region for the forming region, the first end of the helical profile of the at least one rotary element being positioned facing above the lower portion of the hopper, and wherein the at least one rotary element applies a compressive action on the product within the lower portion of the hopper by rotating the at least one rotary element at a speed of rotation that varies as a function of the angular position of the first end of the helical profile of the at least one rotary element; wherein the at least one rotary (col. 1, ll. 37 – 42).

Luthi, as modified by Monti, as further modified by Schmidt, does not explicitly disclose at least one rotary element at a speed of rotation that varies as a function of the angular position of the first end of the helical profile of the at least one rotary element.
However, Jung teaches at least one rotary element (3, fig. 1) at a speed of rotation that varies as a function of the angular position (col. 3, ll. 1 – 9 and 11 – 21) of the first end (6, fig. 1) of the helical profile (profile of 3, fig. 1) of the at least one rotary element (3). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the filling unit, as disclosed by Luthi, as modified by Monti, as further modified by Schmidt, with at least one rotary element at a speed of rotation that varies as a function of the angular position of the first end of the helical profile of the at least one rotary element, as taught by Jung, with the motivation to provide a more uniform flow of material at the discharge end (col. 3, ll. 17 – 18).

Regarding claim 19, Luthi, as modified by Monti, as further modified by Schmidt, as further modified by Jung, discloses the invention as recited in claim 1.
(Luthi – 10, 11, 12, fig. 1) further comprises a piston (Luthi – 17, fig. 3) slidable mounted within the at least one first containing seat (Luthi – 14, fig. 1) such as to be movable between a lower position (Luthi – The position of plunger 17 as shown on the right side of fig. 4) wherein the piston (Luthi – 17) defines a bottom wall of the first containing seat (Luthi – 14. As shown on the right side of fig. 4, plunger 17 is depressed within primary pocket 14 wherein plunger 17 forms a bottom wall below the sidewalls of primary pocket 14) and an upper position (Luthi – as shown on the left side of fig. 4) wherein the piston (Luthi – 17) closes an upper aperture of the at least one first containing seat (Luthi – 14, fig. 3. The common definition of the term “close” is “to block against entry or passage” – Merriam Webster dictionary, as shown the right side of fig. 4, plunger 17 is slightly above the upper aperture of primary pocket 14 blocking against entry or passage into the upper aperture of primary pocket 14), the upper aperture (Schmidt – upper aperture of container 41) communicating with the lower portion (Schmidt – 30, fig. 1) of the hopper (Schmidt – 4, 15, 16, 30, fig. 1) at the region for forming the dose of product (Schmidt – region below spout 30, fig. 1).

[AltContent: connector][AltContent: connector][AltContent: textbox (second end)][AltContent: textbox (first end)][AltContent: connector][AltContent: connector][AltContent: textbox (second axis of rotation)][AltContent: textbox (first axis of rotation)]Claims 3 – 6, 8 and 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Luthi, in view of Monti, in further view of Schmidt, in further view of Jung, in further view of Noge (J.P. 2003-146310 A).

Regarding claim 3, Luthi, as modified by Monti, as further modified by Schmidt, as further modified by Jung, discloses the invention as recited in claim 1.
Luthi, as modified by Monti, as further modified by Schmidt, as further modified by Jung, further discloses the drive and control unit (Jung – 7, fig. 1) is operatively connected to at least one rotary element (Jung – 3, fig. 1) and configured for rotating the at least one rotary element (Jung – 3) according to a respective rotation speed (Jung – Col. 3, ll. 1 – 9 and 11 – 21 describes feeder screw 3 rotates at a uniform or average rotation speed) and that varies as a function of the angular position of the first end (Jung – 6, fig. 1) of the helical profile (Jung – profile of 3, fig. 1) of the at least one rotary element (Jung – 3) (Jung – Col. 3, ll. 1 – 9 and 11 – 21 describes the periodic varying value of the angular position is equal to one revolution of the feeding screw wherein the feeder screw rotates more slowly during a portion of the revolution and faster during another portion of the revolution).
 Luthi, as modified by Monti, as further modified by Schmidt, as further modified by Jung, does not explicitly disclose the at least one rotary element includes a first rotary element and a second rotary element.
However, Noge teaches the at least one rotary element (9, fig. 1) includes a first rotary element (9, fig. 1 – auger 9 shown on the left) and a second rotary element (9, fig. 1 – auger 9 shown on the right) (One having ordinary skill in the art would recognize that with the incorporation of the teachings of Noge with the invention of Luthi, as modified Monti, as further modified by Schmidt, as further modified by Jung, the drive and control unit 7 of Jung operatively connected to a single rotary element in Jung would be analogously operatively connected to the first rotary element of Noge and the second rotary element of Noge and configured for rotating the first rotary element 9 of Noge and the second rotary element 9 of Noge according to a respective first rotation speed of Jung and a second rotation speed of Jung that vary as a function of the angular position as described by Jung of respective first ends of Noge as shown in annotated fig. 1 of Noge of the helical profile of the first rotary element 9 of Noge and the second rotary element 9 of Noge).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the filling unit, as disclosed by Luthi, as modified by Monti, as further modified by Schmidt, as further modified by Jung, with the at least one rotary element includes a first rotary element and 

Regarding claim 4, Luthi, as modified by Monti, as further modified by Schmidt, as further modified by Jung, as further modified by Noge, discloses the invention as recited in claim 3.
Luthi, as modified by Monti, as further modified by Schmidt, as further modified by Jung, as further modified by Noge, further discloses the drive and control unit (Jung – 7, fig. 1) is configured to rotate the first rotary element (Noge – 9, fig. 1) and the second rotary element (Noge – 9, fig. 1) according to a predetermined angular phase relationship (Jung – Col. 3, ll. 1 – 9 and 11 – 21 describes the periodic varying value of the angular position is equal to one revolution of the feeding screw wherein the feeder screw rotates more slowly during a portion of the revolution and faster during another portion of the revolution. The examiner deems the graph of varying value of the angular position of the feeder screw over the period of one revolution of the feeder screw as the claimed “predetermined angular phase relationship”) (One having ordinary skill in the art would recognize that with the incorporation of the teachings of Noge with the invention of Luthi, as modified Monti, as further modified by Schmidt, as further modified by Jung, the drive and control unit 7 of Jung operatively connected to a single rotary element in Jung would be analogously operatively connected to the first rotary element 9 of Noge and the second rotary element of Noge 9 and configured to rotate the first rotary element 9 of Noge and the second rotary element  9 of Noge according to a predetermined angular phase relationship as described in Jung).

Regarding claim 5, Luthi, as modified by Monti, as further modified by Schmidt, as further modified by Jung, as further modified by Noge, discloses the invention as recited in claim 4.
Luthi, as modified by Monti, as further modified by Schmidt, as further modified by Jung, as further modified by Noge, further discloses the drive and control unit (Jung – 7, fig. 1) is configured to rotate the first rotary element (Noge – 9, fig. 1) and the second rotary element (Noge – 9, fig. 1) according to speeds of rotation which vary sinusoidally (Jung – Col. 3, ll. 1 – 9 and 11 – 21 describes the periodic varying value of the angular position wherein the feeder screw rotates more slowly during a portion of the revolution and faster during another portion of the revolution. The Examiner deems the graph of varying value of the speed of rotation of the feeder screw over the period of one revolution of the feeder screw as sinusoidally or in the shape of a sine wave) (One having ordinary skill in the art would recognize that with the incorporation of the teachings of Noge with the invention of Luthi, as modified Monti, as further modified by Schmidt, as further modified by Jung, the drive and control unit 7 of Jung operatively connected to a single rotary element in Jung would be analogously operatively connected to the first rotary element 9 of Noge and the second rotary element of Noge 9 and configured to rotate the first rotary element 9 of Noge and the second rotary element  9 of Noge according to speeds of rotation which vary sinusoidally as described above).

Regarding claim 6, Luthi, as modified by Monti, as further modified by Schmidt, as further modified by Jung, as further modified by Noge, discloses the invention as recited in claim 3.
Luthi, as modified by Monti, as further modified by Schmidt, as further modified by Jung, as further modified by Noge, further discloses the drive and control unit (Jung – 7, fig. 1) is configured to rotate the first rotary element (Noge – 9, fig. 1) and the second rotary element (Noge – 9, fig. 1) at a same average speed of rotation (Jung – Col. 3, ll. 1 – 9 and 11 – 21 describes the feeder screw rotates at a uniform rotational speed wherein the examiner deems a uniform rotational speed as the claimed “same average speed of rotation”) (One having ordinary skill in the art would recognize that with the incorporation of the teachings of Noge with the invention of Luthi, as modified Monti, as further modified by Schmidt, as further modified by Jung, the drive and control unit 7 of Jung operatively connected to a single rotary element in Jung would be analogously operatively connected to the first rotary element 9 of Noge and the second rotary element of Noge 9 and configured to rotate the first rotary element 9 of Noge and the second rotary element  9 of Noge at a same average speed of rotation as described in Jung).

Regarding claim 8, Luthi, as modified by Monti, as further modified by Schmidt, as further modified by Jung, as further modified by Noge, discloses the invention as recited in claim 3.
(Noge – 9, fig. 1) and the second rotary element (Noge – 9, fig. 1) are positioned such that axes of rotation of the first and second rotary element are parallel (Noge – Fig. 1 shows the axes of rotation of the first and second rotary element are parallel).

Regarding claim 17, Luthi, as modified by Monti, as further modified by Schmidt, as further modified by Jung, discloses the invention as recited in claim 16.
Luthi, as modified by Monti, as further modified by Schmidt, as further modified by Jung, further discloses the at least one rotary element (Schmidt – 19, fig. 1) positioned angularly inclined to the horizontal plane for creating the feed flow of product from the second end (Schmidt – the end of metering screw 19 near clutch 22) of the helical profile towards the first end (Schmidt – the end of metering screw 19 near curving spout 30) of the helical profile (Schmidt – col. 2, ll. 2 – 5 and col. 2, 12 – 18), and controlling and modifying the speed of rotation of the least one rotary element (Jung – 3, fig. 1. Col. 2, ll. 52 – 53 describes control unit 7 controls the rotational speed of feeder screw 3) as a function of the angular position (Jung – col. 3, ll. 1 – 9 and 11 – 21) of the first end (Jung – 6, fig. 1) of the helical profile (Jung – profile of 3, fig. 1) of the at least one rotary element (Jung – 3).
Luthi, as modified by Monti, as further modified by Schmidt, as further modified by Jung, does not explicitly disclose the steps of: rotating according to a first speed of rotation a first rotary element having a first helical profile with the first end and the second end of the first helical profile about a first axis of rotation; rotating according to a second speed 
However, Noge teaches the step of rotating the at least one rotary element comprises the steps of: rotating the at least one rotary element comprises the steps of: rotating according to a first speed of rotation ([0013] describes motor 11 drives auger 9 and [0015] describes the rotation speed of motor 11 wherein the Examiner deems the rotation speed of motor 11, specifically motor 11 designated as M1 in fig. 1, as the claimed “first speed of rotation”) a first rotary element (9, fig. 1 – auger 9 shown on the left) having a first helical profile (profile of auger 9 shown on the left, fig. 1) with the first end (annotated fig. 1) of the first helical profile (profile of auger 9 shown on the left) and the second end (annotated fig. 1) of the first helical profile (profile of auger 9 shown on the left) about a first axis of rotation (annotated fig. 1); rotating according to a second speed of rotation ([0013] describes motor 11 drives auger 9 and [0015] describes the rotation speed of motor 11 wherein the examiner deems the rotation speed of motor 11, specifically motor 11 designated as M2 in fig. 1, as the claimed “second speed of rotation”) a second rotary element (9, fig. 1 – auger 9 shown on the right) having a second helical profile (profile of auger 9 shown on the right, fig. 1) with a first end (annotated fig. 1) of the second helical profile (profile of auger 9 shown on the right) and the second end (annotated fig. 1) of the second helical profile (profile of auger 9 shown on the right) about a second axis of rotation (annotated fig. 1) (One having ordinary skill in the art would recognize that with the incorporation of the teachings of Noge with the invention of Luthi, as modified Monti, as further modified by Schmidt, as further modified by Jung, the first end and the second end of the first helical profile of Noge and the first end and the second end of the second helical profile of Noge would be analogously positioned angularly inclined as the first end and the second end of the at least one rotary element of Schmidt as described in Schmidt, for creating the feed flow of product from the second end of the first helical profile of Noge towards the first end of the first helical profile of Noge and for creating the feed flow of product from the second end of the second helical profile of Noge towards the first end of the second helical profile for Noge in the same way as described in Schmidt.  One having ordinary skill in the art would further recognize that with the incorporation of the teachings of Noge with the invention of Luthi, as modified Monti, as further modified by Schmidt, as further modified by Jung, controlling and modifying the first speed of rotation of the first rotary element of Noge and the second speed of rotation of the second rotary element Noge as a function of the angular position of the respective first ends of the first and the second helical profile of Noge would be analogously controlled and modified as described in Jung). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of filling containing elements, as disclosed by Luthi, as modified by Monti, as further modified by Schmidt, as further modified by Jung, with the steps of: rotating according to a first speed of rotation a first rotary element having a first helical profile with the first end and the second end of the first helical profile about a first axis of rotation; rotating according to a second speed of rotation a second rotary element having a second helical profile with a 

Regarding claim 18, Luthi, as modified by Monti, as further modified by Schmidt, as further modified by Jung, as further modified by Noge, discloses the invention as recited in claim 17.
Luthi, as modified by Monti, as further modified by Schmidt, as further modified by Jung, as further modified by Noge, further discloses a step of rotating the first rotary element and the second rotary element comprises the step of rotating the first rotary element (Noge – 9, fig. 1; auger 9 shown on the left) and the second rotary element (Noge – 9, fig. 1; auger 9 shown on the right) at a same average speed of rotation (Jung – Col. 3, ll. 1 – 9 and 11 – 21 describes the feeder screw rotates at a uniform rotational speed wherein the examiner deems a uniform rotational speed as the claimed “same average speed of rotation”) (One having ordinary skill in the art would recognize that with the incorporation of the teachings of Noge with the invention of Luthi, as modified Monti, as further modified by Schmidt, as further modified by Jung, the drive and control unit 7 of Jung operatively connected to a single rotary element in Jung would be analogously operatively connected to the first rotary element 9 of Noge and the second rotary element of Noge 9 and configured to rotate the first rotary element 9 of Noge and the second rotary element  9 of Noge at a same average speed of rotation as described in Jung).

Claims 7 and 9 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Luthi, in view of Monti, in further view of Schmidt, in further view of Jung, in further view of Noge, in further view of Kuhn et al. (U.S. 2014/0000759 A), hereinafter Kuhn.

Regarding claim 7, Luthi, as modified by Monti, as further modified by Schmidt, as further modified by Jung, as further modified by Noge, discloses the invention as recited in claim 3.
Luthi, as modified by Monti, as further modified by Schmidt, as further modified by Jung, as further modified by Noge, further discloses the first rotary element (Noge – 9, fig. 1; specifically auger 9 shown on the left) and second rotary element (Noge – 9, fig. 1; auger 9 shown on the right) are positioned relative to each other in such a way that the first rotary element firstly intercepts the at least one first containing seat (Noge – 9, fig. 1; specifically auger 9 shown on the left) when arriving in the region for forming the dose of product (Noge – annotated fig. 1) (Noge – fig. 1 shows auger 9 on the left intercepting the first containing seat when arriving in the region for forming the dose before receiving a dose of product). 
Luthi, as modified by Monti, as further modified by Schmidt, as further modified by Jung, as further modified by Noge, does not explicitly disclose the drive and control unit is configured to rotate the second rotary element with a second amplitude defined by the difference between maximum and minimum rotation speeds of the second rotary element during each rotation, wherein the second amplitude is different from a first amplitude 
However, Kuhn teaches the phases of the first rotary element (rotary element shown on left, fig. 3) and the second rotary element (rotary element shown on right fig. 3) are in 180 degrees out of phase (fig. 3 shows the phases differ by 180 degrees between the two auger) relative to one another (Please note col. 3, ll. 1 – 9 and 11 – 21 of Jung describes the periodic varying value of the angular position of the feeding screw of Jung such that the feeder screw of Jung rotates more slowly during a portion of the revolution and faster during another portion of the revolution and col. 2, ll. 53 – 54 of Jung describes the control unit of Jung controls the rotational speed of the feeding screw, thus with the combination with Noge, the first rotary element of Noge and the second rotary element of Noge would similarly have periodic varying values of the angular positions of the first rotary element of Noge and the second rotary element of Noge such that the first rotary element of Noge and the second rotary element of Noge would rotate more slowly during a portion of the revolution and faster during another portion of the revolution, and the control unit of Jung would control the rotational speed of the first rotary element of Noge and the second rotary element of Noge.  Moreover, since the first rotary element of Noge with a speed of rotation that rotates more slowly during a portion of the revolution and faster during another portion of the revolution, as described by Jung, the first rotary element of Noge would have a first amplitude defined by the graph of the speed of rotation over the period of revolution of the first rotary element of Noge wherein the first amplitude is the difference between the maximum speed of rotation and the minimum speed of rotation of the first rotary element of Noge, and since the second rotary element of Noge with a speed of rotation that rotates more slowly during a portion of the revolution and faster during another portion of the revolution, as described by Jung, the second rotary element of Noge would have a second amplitude defined by the graph of the speed of rotation over the period of revolution of the second rotary element of Noge wherein the second amplitude is the difference between the maximum speed of rotation and the minimum speed of rotation of the second rotary element of Noge.  One having ordinary skill in the art would recognize that with the incorporation of the Kuhn with the invention of Luthi, as modified by Monti, as further modified by Schmidt, as further modified by Jung, as further modified by Noge, the first rotary element of Noge would rotate faster during a portion of the revolution of the first rotary element of Noge while the second rotary element of Noge rotates more slowly during the same portion 180 degrees out of phase of the first rotary element of Noge, as described by Kuhn, and the control unit of Jung would control the rotational speed of the first rotary element of Noge and the second rotary element of Noge.  One having ordinary skill in the art would further recognize that with the incorporation of the teachings of Kuhn with the invention of Luthi, as modified by Monti, as further modified by Schmidt, as further modified by Jung, as further modified by Noge, the first rotary element of Noge would be 180 degrees out of phase with the second rotary element of Noge causing the first amplitude of the first rotary element of Noge to be different than the second amplitude of the second rotary element of Noge wherein the control unit of Jung would control the rotational speed of the first rotary element of Noge and the second rotary element of Noge.  Thus, the drive and control unit of Jung is configured to rotate the second rotary element of Noge with a second amplitude defined by the difference between maximum and minimum rotation speeds of the second rotary element during each rotation, as described above, wherein the second amplitude is different from a first amplitude defined by the difference between maximum and minimum rotation speeds of the first rotary element of Noge during each rotation of the first rotary element of Noge, as described above).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the first rotary element and the second rotary element, as disclosed by Luthi, as modified by Monti, as further modified by Schmidt, as further modified by Jung, as further modified by Noge, with the phases of the first rotary element and the second rotary element are in 180 degrees out of phase relative to one another, as taught by Kuhn, with the motivation to better regulate vibrations caused by the rotation of the screw conveyors by having the forces of one screw conveyor counteract the forces of the second screw conveyor.

Regarding claim 9, Luthi, as modified by Monti, as further modified by Schmidt, as further modified by Jung, as further modified by Noge, discloses the invention as recited in claim 3.
Luthi, as modified by Monti, as further modified by Schmidt, as further modified by Jung, as further modified by Noge, further discloses the drive and control unit is 
However, Kuhn teaches the phases of the first rotary element (rotary element shown on left, fig. 3) and the second rotary element (rotary element shown on right fig. 3) are in 180 degrees out of phase (fig. 3 shows the phases differ by 180 degrees between the two auger) relative to one another (Please note col. 3, ll. 1 – 9 and 11 – 21 of Jung describes the periodic varying value of the angular position of the feeding screw of Jung such that the feeder screw of Jung rotates more slowly during a portion of the revolution and faster during another portion of the revolution and col. 2, ll. 53 – 54 of Jung describes the control unit of Jung controls the rotational speed of the feeding screw, thus with the combination with Noge, the first rotary element of Noge and the second rotary element of Noge would similarly have periodic varying values of the angular positions of the first rotary element of Noge and the second rotary element of Noge such that the first rotary element of Noge and the second rotary element of Noge would rotate more slowly during a portion of the revolution and faster during another portion of the revolution, and the control unit of Jung would control the rotational speed of the first rotary element of Noge and the second rotary element of Noge.  Since the first rotary element of Noge with a speed of rotation rotates more slowly during a portion of the revolution and faster during another portion of the revolution, as described by Jung, the first rotary element of Noge would have a sinusoidal graph of the speed of rotation of the first rotary element of Noge over the period of revolution of the first rotary element of Noge, and since the second rotary element of Noge with a speed of rotation rotates more slowly during a portion of the revolution and faster during another portion of the revolution, as described by Jung, the second rotary element of Noge would have a sinusoidal graph of the speed of rotation of the second rotary element of Noge over the period of revolution of the second rotary element of Noge, wherein the control unit of Jung would control the rotational speed of the first rotary element of Noge and the second rotary element of Noge.  One having ordinary skill in the art would further recognize that with the incorporation of the teachings of Kuhn with the invention of Luthi, as modified by Monti, as further modified by Schmidt, as further modified by Jung, as further modified by Noge, the first rotary element of Noge would be 180 degrees out of phase with the second rotary element of Noge.  Thus,  the drive and control unit of Jung is configured to vary the speed of rotation of the first rotary element of Noge and the second rotary element of Noge at respective phases relative to one another, as described by Kuhn).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the first rotary element and the second rotary element, as disclosed by Luthi, as modified by Monti, as further modified by Schmidt, as further modified by Jung, as further modified by Noge, with the phases of the first rotary element and the second rotary element are in 180 degrees out of phase relative to one another, as taught by Kuhn, with the motivation to better regulate vibrations caused by the rotation of the screw conveyors by having the forces of one screw conveyor counteract the forces of the second screw conveyor.

Regarding claim 10, Luthi, as modified by Monti, as further modified by Schmidt, as further modified by Jung, as further modified by Noge, as further modified by Kuhn, discloses the invention as recited in claim 9.
Luthi, as modified by Monti, as further modified by Schmidt, as further modified by Jung, as further modified by Noge, as further modified by Kuhn, further discloses the phases of the first rotary element (Kuhn – rotary element shown on left, fig. 3) and the second rotary element (Kuhn – rotary element shown on right fig. 3) are in 180 degrees out of phase (Kuhn – fig. 3 shows the phases differ by 180 degrees between the two auger) relative to one another.

Regarding claim 11, Luthi, as modified by Monti, as further modified by Schmidt, as further modified by Jung, as further modified by Noge, as further modified by Kuhn, discloses the invention as recited in claim 9.
Luthi, as modified by Monti, as further modified by Schmidt, as further modified by Jung, as further modified by Noge, does not explicitly disclose the first rotary element and the second rotary element have different amplitudes defined by the difference between the maximum and minimum rotation speeds of the first and second rotary element during each rotation.
However, Kuhn teaches disclose the first rotary element and the second rotary element have different amplitudes defined by the difference between the maximum and minimum rotation speeds of the first and second rotary element during each rotation. (Please note col. 3, ll. 1 – 9 and 11 – 21 of Jung describes the periodic varying value of the angular position of the feeding screw of Jung such that the feeder screw of Jung rotates more slowly during a portion of the revolution and faster during another portion of the revolution and col. 2, ll. 53 – 54 of Jung describes the control unit of Jung controls the rotational speed of the feeding screw, thus with the combination with Noge, the first rotary element of Noge and the second rotary element of Noge would similarly have periodic varying values of the angular positions of the first rotary element of Noge and the second rotary element of Noge such that the first rotary element of Noge and the second rotary element of Noge would rotate more slowly during a portion of the revolution and faster during another portion of the revolution.  Moreover, since the first rotary element of Noge with a speed of rotation that rotates more slowly during a portion of the revolution and faster during another portion of the revolution, as described by Jung, the first rotary element of Noge would have a first amplitude defined by the graph of the speed of rotation over the period of revolution of the first rotary element of Noge wherein the first amplitude is the difference between the maximum speed of rotation and the minimum speed of rotation of the first rotary element of Noge, and since the second rotary element of Noge with a speed of rotation that rotates more slowly during a portion of the revolution and faster during another portion of the revolution, as described by Jung, the second rotary element of Noge would have a second amplitude defined by the graph of the speed of rotation over the period of revolution of the second rotary element of Noge wherein the second amplitude is the difference between the maximum speed of rotation and the minimum speed of rotation of the second rotary element of Noge.  One having ordinary skill in the art would recognize that with the incorporation of the Kuhn with the invention of Luthi, as modified by Monti, as further modified by Schmidt, as further modified by Jung, as further modified by Noge, the first rotary element of Noge would rotate faster during a portion of the revolution of the first rotary element of Noge while the second rotary element of Noge rotates more slowly during the same portion 180 degrees out of phase of the first rotary element of Noge, as described by Kuhn.  One having ordinary skill in the art would further recognize that with the incorporation of the teachings of Kuhn with the invention of Luthi, as modified by Monti, as further modified by Schmidt, as further modified by Jung, as further modified by Noge, the first rotary element of Noge would be 180 degrees out of phase with the second rotary element of Noge causing the first amplitude of the first rotary element of Noge to be different than the second amplitude of the second rotary element of Noge.  Thus, the first rotary element of Noge and the second rotary element of Noge have different amplitudes defined by the difference between the maximum and minimum rotation speeds of the first and second rotary element during each rotation, as described in Kuhn and Jung).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the first rotary element and the second rotary element, as disclosed by Luthi, as modified by Monti, as further modified by Schmidt, as further modified by Jung, as further modified by Noge, with the phases of the first rotary element and the second rotary element are in 180 degrees out of phase relative to one another, as taught by Kuhn, with the motivation to better regulate vibrations caused by the rotation of the screw conveyors by having the forces of one screw conveyor counteract the forces of the second screw conveyor.
Response to Arguments
Applicant’s amendments, filed 14 February 2021, with respect to the rejection of claims 1 – 14 and 16 – 18 under 35 U.S.C. §112(b) have been fully considered and are persuasive.  The rejection of claims 1 – 14 and 16 – 18 under 35 U.S.C. §112(b) been withdrawn. 
Applicant's amendments and arguments, filed 14 February 2021, with respect to the rejection of claims 1 – 13 and 15 – 19 under 35 U.S.C. §103 have been fully considered but they are not persuasive. 
Applicant argues:
Claim 1 is being amended to clarify that the lower portion of the hopper has, in cross- section, identical dimension and shape of the at least one first containing seat. Support is found in previous claim 12. The lower portion of the hopper and the first containing seat having an identical dimension and shape in cross-section enables a perfect coupling between the hopper and containing seat to obtain an optimal compressive action on the product released inside the containing seat. 
Docket No. BGNNP0114WOUS
As discussed during the interview, none of US 3,213,901 ("Luthi"), US 7,610,735 ("Monti"), US 4,590,977 ("Schmidt"), or US 8,136,706 ("Jung") disclose the claimed cross-sectional configuration. For example, Luthi (shown below) discloses the purported hopper 45 and seat 14 which do not have the claimed cross-sectional configuration. Schmidt is also deficient in that Schmidt discloses a purported seat 41 that is larger than the hole of the purported hopper 15, 16, 30, such that no compressive force could be exerted in Schmidt. 

 Therefore, amended independent claim 1 is patentable over Luthi, Monti, Schmidt, and Jung. None of the additionally cited references overcome the deficiencies of Luthi, Monti, Schmidt, and Jung. Independent claim 16 is being amended similarly to claim 1 and is thus also patentable for at least the same reasons. The remaining claims are dependent on claim 1 or 16 and are thus also patentable for at least the same reasons. 

	In response to Applicant’s argument that Luthi and Schmidt does not disclose the limitation, “the lower portion of the hopper has, in cross-section, identical dimension and shape of the at least one first containing seat”, after further consideration of Luthi, Luthi discloses feed holes 44 at the lower portion of hopper 45 having identical dimensions  and shape of the opening of filling containers 44.  Thus, Luthi discloses the limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626.  The examiner can normally be reached on 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        5 November 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731